Title: From George Washington to La Luzerne, 29 April 1790
From: Washington, George
To: La Luzerne, Anne-César, chevalier de



Sir.
New York April 29th 1790.

Your letter of the 17th of Janry, replete with politeness to myself & useful informations respecting public affairs, has but lately been received.
In making my acknowledgments for the distinguished place I hold in your remembrance & for the obliging terms in which you allude to my conduct in war & peace; I should do injustice

to conceal the favorable sentiments which were always entertained by myself & my Countrymen of your private deportment, & ministerial agency, while you resided in America. Those times, in which we always found you a sincere friend, were truly times of peril & distress. Now our situation is indeed much more eligible, & our prospects perhaps as good as could reasonably have been expected. We are recovering slowly from the calamities & burdens with which we were almost overwhelmed by a long & expensive war. Our Crops the year past have been more abundant, & our markets much better than usual. These circumstances will assist in enabling our Citizens to extricate themselves from their private & public debts. I hope a disposition will be found to prevail among us, for doing justice (as far as the nature of the case will admit) to all who afforded us their assistance in the hour of adversity. In the arrangement of such new & complicated business, as must inevitably come before our general Government, it is reasonably to be expected, that the proceedings will be slow—It is devoutly to be wished that they may terminate in such just & wise measures, as will fully establish our happiness at home & credit abroad. I am much pleased with the interest you take in our national reputation, and the information you give that our credit is becoming so respectable in Europe, under the influence of our new Government.
You are right in conceiving that nothing can be indifferent to me, which regards the welfare of the French Nation. So far removed from that great Theatre of political action, & so little acquainted with many of the minute circumstances which may induce important decisions, as I am; it would be imprudent for me to hazard opinions which might possibly be unfounded. Indeed the whole business is so extraordinary in its commencement, so wonderful in its progress & may be so stupendous in its consequences, that I am almost lost in the contemplation. Of one thing, however, you may rest perfectly assured, that nobody is more anxious for the happy issue of that business than I am; as nobody can wish more sincerely for the prosperity of the French Nation than I do. Nor is it without the most sensible pleasure I learn, that our friend the Marquis de la Fayette, has, in acting the arduous part which has fallen to his share, conducted himself with so much wisdom & apparently to such general satisfaction.

We, at this great distance from the nothern parts of Europe, hear of wars & rumours of wars—as if they were the events or reports of another Planet. What changes the death of the Emperor will occasion in the other Cabinets of Europe, time is yet to inform us. A spirit for political improvements seems to be rapidly & extensively spreading through many of the European Countries. I shall rejoice in seeing the condition of the Human Race happier than ever it has hitherto been. But I should be sorry to see, that those who are for prematurely accelerating those improvements, were making more haste than good speed, in their innovations. So much prudence, so much perseverance, so much disinterestedness & so much patriotism are necessary among the Leaders of a Nation, in order to promote the national felicity, that sometimes my fears nearly preponderate over my expectations. Better, however, will it be for me to leave such foreign matters to those who are more competent to manage them: and to do as much good as I can, in the little sphere where I am destined to move at present. With sentiments of the highest esteem & consideration I have the honor to be Your Excellency’s &c. &c. &c.
